Name: Commission Regulation (EEC) No 3863/91 of 16 December 1991 determining a minimum marketing size for crabs applicable in certain coastal areas of the United Kingdom
 Type: Regulation
 Subject Matter: regions and regional policy;  Europe;  fisheries;  marketing
 Date Published: nan

 Avis juridique important|31991R3863Commission Regulation (EEC) No 3863/91 of 16 December 1991 determining a minimum marketing size for crabs applicable in certain coastal areas of the United Kingdom Official Journal L 363 , 31/12/1991 P. 0001 - 0001 Finnish special edition: Chapter 4 Volume 4 P. 0027 Swedish special edition: Chapter 4 Volume 4 P. 0027 COMMISSION REGULATION (EEC) No 3863/91 of 16 December 1991 determining a minimum marketing size for crabs applicable in certain coastal areas of the United KingdomTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 104/76 of 19 January 1976 laying down common marketing standards for shrimps (Crangon crangon), edible crabs (Cancer pagurus) and Norway lobsters (Nephrops norvegicus) (1), as last amended by Regulation (EEC) No 3162/91 (2), and in particular Article 7 (4) thereof, Whereas exceptions to the minimum size laid down in Article 7 (1) (b) of Regulation (EEC) No 104/76 may be provided for in order to ensure the local or regional supply of crabs in certain coastal areas of the United Kingdom; Whereas the exceptions to the minimum size of the species concerned must be differentiated to reflect the fact that production conditions in the said areas are not all the same; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 1. The minimum marketing size for edible crabs shall be 12,5 centimetres in the coastal areas of Scotland, Wales from Cemaes Head to the northernmost point of its border with England, Kent, Essex, north-east England from the southern limit of Humberside to the northern limit of Northumberland, and north-west England from the southern limit of Cheshire to Haverigg Point in Cumbria at latitude 54 °11,3 N. 2. The minimum size shall be 11,5 centimetres in the coastal areas of Lincolnshire, Norfolk, Suffolk and the Cumbrian Sea Fisheries District. Article 2 Commission Regulation (EEC) No 1048/86 (3) is hereby repealed. Article 3 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 20, 28. 1. 1976, p. 35. (2) OJ No L 300, 31. 10. 1991, p. 1. (3) OJ No L 96, 11. 4. 1986, p. 14.